       Case 4:20-cv-00407-DPM Document 76 Filed 12/17/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

JAMES PATRICK LANCASTER                                                PLAINTIFF

v.                        No. 4:20-cv-407-DPM

STARK LIGON; CATHLEEN
COMPTON; EDWARD ADCOCK;
DANIEL HANCOCK; MIKE
LANCASTER; BRYCE BREWER                                          DEFENDANTS

                                 ORDER
     The Court vacates 15 December 2020 Order, Doc. 75. This Court
has received the Court of Appeals' judgment, not the mandate. The
Court lifts the stop-docket directive.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge

                                         I 7 De CL IM..h./lt. ~o ~ 0
